DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of the invention of Group I (claims 1-17) in the reply filed on 08/30/2021 is acknowledged.  The traversal is on the ground(s) that the claimed invention does possess a special technical feature over the Naka prior art because Naka fails to disclose channeling agents in any of the layers of the granular fertilizer. This is not found persuasive because the claims as presently presented do not require channeling agents. If the argument is actually referring to the claimed “canalizing agents”, then the Naka reference recites canalizing agents in the form of, for example,  polyethylene [Column 3, lines 52-60]. The requirement is still deemed proper and is therefore made FINAL.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2019 have been considered by the examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the soil" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a number […] of additional coating layers”, and the claim also recites “where “n” may be 0” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the recitation wherein “n” MAY be […] is indefinite because it is unclear if the additional coating layers are required by the claim or optional via use of the conditional “may be”. For the purposes of examination, the Examiner has differentiated the coating layers wherein the “at least one outer layer” is considered to comprise the canalizing agent(s) and the additional coating layer(s) is optional.

Claim 5 recites the terms “meat flour” and “fur flour”. The terms render the claim indefinite.  These terms are not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the smoothing/thickening layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this claim is interpreted as depending from claim 2.
Claim 11 recites the Markush group “chosen from among fats, […] or non-hydrogenated oils or fats, […] natural or synthetic paraffins, optionally comprising soluble or insoluble diluents.” This is a non-closed format which renders the scope of the claim indefinite.
Claim 12 recites the limitation "the mechanical reinforcement layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this claim is interpreted as depending from claim 2.
Claim 16 recites the limitations "the material that forms the smoothing layer" and “the reinforcement layer”. There is insufficient antecedent basis for these limitation in the claim. For purposes of examination, this claim is interpreted as depending from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al. (US Patent No. 5,645,624).

In regard to claim 1, Naka et al. is directed to a coated product with controlled release (e.g. coating materials control dissolving out of fertilizer nutrients) [Abstract], in water or in the soil [Column 1, lines 9-13], of soluble active ingredients of agronomic and agricultural interest (e.g. soluble chemical fertilizers) [Column 4, lines 34-38], comprising a core that contains one or more active ingredients (e.g. fertilizer), said core being coated with at least one outer layer for control of release of the active ingredient or ingredients [Abstract] and a number "n" of additional coating layers, where "n" may be 0, 1, 2, 3, 4, or 5, (e.g. three or more layers) [Column 4, lines 13-14] and where at least one layer comprises one or more canalizing agents (e.g. polyethylene) that determine the rate of release of the active ingredient or ingredients [Column 3, lines 52-59].

In regard to claim 2, Naka et al. disclose a product wherein "n" is equal to 1 and in that the additional coating layer is a layer of thickening of the core (e.g. a coating thickness of 15-50 µm) [Claim 6].

In regard to claims 3-4, Naka et al. disclose a product wherein "n" is equal to 2 and in that the additional coating layers are a mechanical-reinforcement layer and a layer of smoothing and/or 

In regard to claim 5, Naka et al. disclose canalizing agents such as the water-soluble or insoluble hydrophilic polymers disclosed in [Column 2-4].

In regard to claim 6, Naka et al. disclose the canalizing agent (e.g. first coating material) present in quantities of 5% (w/w), of the end product [Column 7; Table 1].

In regard to claim 7, Naka et al. disclose coating materials which reduce the hygroscopicity of the active ingredients (e.g. a water-insoluble second layer) [Column 1, line 62].

In regard to claims 8-9, Naka et al. disclose a product in the form of a granule (e.g. a uniformly coated fertilizer granule) [Column 4, lines 46-54].

In regard to claims 10-11, Naka et al. disclose a product wherein the layer for control of release is at least one non-water-soluble or water-repellent low-melting material (e.g. a water-insoluble second layer containing at least one slowly biodegradable polymer selected from the group consisting of a slowly biodegradable cellulose derivative, low molecular weight polyethylene, low molecular weight wax and low molecular weight paraffin or light-degradable resins) [Column 1, lines 57-67].

In regard to claim 12, Naka et al. disclose a mechanical reinforcement layer in the form of an elastic layer comprising water-soluble or non-water-soluble polymers (e.g. cellulose derivative include nitrocellulose, ethyl cellulose and triacetyl cellulose) [Column 3, lines 1-6].


In regard to claim 17, Naka et al. teaches the product according to claim 1 (see rejection above) which is considered a commercial article (e.g. a granular fertilizer for agriculture or gardening) [Column 1, lines 5-7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 20, 2021